               Case 5:20-cv-00089-F Document 1 Filed 01/31/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

BETTY WILLOUGHBY,                                  )
                                                   )
                    Plaintiff,                     )
                                                   )
v.                                                 )      Case No. CIV-20-89-F
                                                   )
ZIMMER US, INC. d/b/a ZIMMER                       )
BIOMET formally known as                           )
BIOMET, Inc.,                                      )
An Indiana Corporation,                            )
                                                   )
                    Defendant.                     )

                                                 COMPLAINT

         COMES NOW, the Plaintiff, Betty Willoughby, and for her Claims for Relief

against the Defendant, Zimmer US, Inc. d/b/a Zimmer Biomet formally known as Biomet,

Inc. (hereinafter as “Biomet”), an Indiana Corporation, alleges and states as follows:

                                             JURISDICTION

         1.         Plaintiff is, and at all times relevant to this action, was a citizen and resident

of the State of Oklahoma.

         2.         Defendant, Biomet is, and at all times relevant to this action, was a

corporation incorporated within the State of Delaware with its principal place of business

within        the    State       of   Indiana,    more   specifically   345    East   Main     Street

Warsaw, IN 46580

         3.         Complete diversity of citizenship exists within the purview of 28 U.S.C. §

1332. At all times relevant to this cause of action, the Plaintiff/Defendant had the requisite
            Case 5:20-cv-00089-F Document 1 Filed 01/31/20 Page 2 of 4




minimum contacts with the State of Oklahoma, and the amount in controversy in this action

exceeds Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest and costs.

                                 CLAIMS FOR RELIEF

       4.     On or about October 23, 2013, Plaintiff, Betty Willoughby, was admitted to

the Oklahoma Center for Othopaedic and Multi-Specialty Surgery in Oklahoma City,

Oklahoma, for the purpose of undergoing a right total knee arthroplasty. The surgery was

performed by Derek West, D.O., a non-party herein. The components utilized by Dr. West

in Plaintiff’s right total knee arthroplasty were as follows:

       a.     Biomet Vanguard PS Open Box Interlok Fem-RT 62.5 mm, Catalog Number
              183106;

       b.     Biomet Vanguard CoCr Finned Tibial Tray 67 mm, Catalog Number 141232;

       c.     Biomet Vanguard Posterior Stabilized Tibial Bearing 63/67 x 14 mm,
              Catalog Number 183624;

       d.     Biomet Vanguard Series A Patella 3 Peg Thn 28 x 6.2 mm, Catalog Number
              184782.

       5.     On or about July 23, 2019, it was discovered by Faustino Kazenske, D.O., a

non-party herein, during revision surgery of Plaintiff’s right knee that Plaintiff’s previous

right total knee arthroplasty failed due to loosening of both the femoral and tibial

components. Said components were designed and/or manufactured by Defendant, Biomet.

Said failure required the revision of Plaintiff’s right total knee arthroplasty and replacement

of all Defendant, Biomet’s above listed components.




                                              2
             Case 5:20-cv-00089-F Document 1 Filed 01/31/20 Page 3 of 4




       6.      Failure of the above listed components designed and/or manufactured by

Defendant, Biomet caused Plaintiff, Betty Willoughby, to suffer severe injuries to mind

and body which are permanent and painful.

       7.      The above listed components manufactured, designed and distributed by the

Defendant, Biomet and placed in Plaintiff, Betty Willoughby, failed and such failure

directly caused and/or contributed to Plaintiff sustaining severe and permanent injuries,

pain and suffering, disfigurement and medical expenses. Said components were defective

in design and/or manufacture. Said defects existed when the components left the hands of

Defendant, Biomet, making the components unreasonably dangerous beyond the

contemplation of the ordinary user. Defendant, Biomet, is therefore strictly liable to

Plaintiff under the doctrine of manufacturers’ products liability.

       8.      In addition, Defendant, Biomet, breached applicable implied and express

warranties, including warranties of merchantability and fitness for a particular purpose.

       9.      Further, Defendant, Biomet, failed to provide appropriate warnings

regarding the potential dangers associated with the use of said components, including

warnings regarding the risk of a failure such as was experienced by Plaintiff.

       10.     As a direct and proximate result of the defects existing in said components

designed, manufactured, distributed, sold and/or placed into the stream of commerce by

the Defendant, Biomet, Plaintiff suffered sever injuries to mind and body which are

permanent and painful. Plaintiff has incurred medical expenses and has been damaged in

an amount in excess of Seventy-Five Thousand Dollars ($75,000.00).



                                             3
             Case 5:20-cv-00089-F Document 1 Filed 01/31/20 Page 4 of 4




       11.     Defendant, Biomet, is hereby placed on notice that its conduct evidenced an

outrageous and willful disregard for the safety of Plaintiff, for which Plaintiff will seek an

instruction from the Court which would allow the Jury to return a verdict for punitive

damages.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Betty Willoughby, prays

that this Court enter judgment against the Defendant, Biomet in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), together with interest and costs of this action

and for such relief as this Court deems just and reasonable.

                                           Respectfully submitted,



                                           s/Derek K. Burch
                                           DEREK K. BURCH, OBA # 13004
                                           DEEANN L. GERMANY, OBA #17750
                                           BRETT T. REAVIS, OBA # 33595
                                           BURCH, GEORGE & GERMANY, P.C.
                                           1500 City Place Building
                                           204 North Robinson
                                           Oklahoma City, Oklahoma 73102
                                           Telephone: 405-239-7711
                                           Facsimile: 405-239-7795
                                           derek@burch-george.com
                                           deeanngermany@burch-george.com
                                           brett@burch-george.com
                                           Attorneys for the Plaintiff


ATTORNEYS’ LIEN CLAIMED




                                              4
